Citation Nr: 0401742	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right foot injury with post traumatic arthritis of the mid-
foot and lisfranc strain, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left foot injury with post traumatic arthritis of the mid-
foot and chronic lisfranc strain, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1954 until August 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

In a January 1999 statement, the veteran appears to raise the 
issues of entitlement to service connection for post 
traumatic stress disorder (PTSD) and entitlement to 
compensation due to total unemployability.  These claims have 
not been adjudicated by the RO to date, and the Board 
therefore refers them back to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the veteran was issued a letter in 
January 2002 in which the VA advised him he had been 
scheduled for a VA examination, requested unspecified private 
medical reports, and advised him it would be helpful if VA 
obtained unspecified medical evidence to support his claim.  
However, that letter failed to apprise the veteran of the 
specific evidence necessary to substantiate his increased 
ratings claims.  Moreover, the January 2002 correspondence 
did not inform the veteran in specific terms of the evidence 
which had been obtained, or the evidence he must submit 
necessary to substantiate his claims.  That letter also 
failed to inform the veteran of VA's development activity 
with respect to his claims.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must inform the appellant of 
the types of evidence necessary to 
substantiate his increased rating claims.  
The appellant should further be apprised 
as to the division of responsibilities 
between VA and a claimant in developing a 
claim.  Such notice must also conform to 
the recent decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), as well as any other 
applicable legal precedent. 

2.  Upon completion of the above, if any 
additional evidence is received, then the 
RO must readjudicate the issue on appeal 
and consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




